Citation Nr: 0914240	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-34 509A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming

THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability due to residuals of left hip infections 
and recurrent hip dislocations with a revised left total hip 
replacement due to VA medical or surgical treatment.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for degenerative joint 
disease of the left hip to include as secondary to the 
service-connected left ankle disability.  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1966 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in March 2007 and in 
January 2008, of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

In March 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking benefits under 38 U.S.C.A. § 1151 for 
additional left hip disability due to VA medical or surgical 
treatment. 

The record shows that in November 2003 the Veteran had a left 
total hip replacement because of degenerative joint disease.  
Subsequently, VA records show that from about August 2005 to May 
2006 the Veteran had persistent and worsening left hip pain.  In 
May 2006, an infection was identified.  In January 2007, the left 
total hip replacement was revised because of recurrent 
dislocations, and in July 2007 the Veteran underwent a closed 
reduction for left hip dislocation.  

In February 2009, an opinion was obtained from the Veterans 
Health Administration, as to whether the Veteran's left hip 
recurrent dislocations and infections were due to VA's 
failure to exercise the degree of care that would be expected 
of a reasonable health care provider.  

The VA physician, an orthopedic surgeon, expressed the 
opinion that after the initial surgery in 2003 VA missed the 
opportunity to diagnose the infection of the total hip 
prosthesis.  He noted that the Veteran complained of pain and 
that the pain was not aggressively addressed, which the VA 
physician found to be the cause of all the Veteran's 
subsequent complications.  The VA physician concluded that 
the VA initially was at fault for not recognizing the 
possible infection of the hip at an early time when the 
appropriate treatment may have led to a much better result.  

On the basis of the VHA opinion, there is evidence of fault 
on the part of VA in providing medical treatment after the 
initial left total hip replacement in November 2003, but no 
vault on VA's part has been established for the initial 
surgery.  

While there is evidence of fault, the evidence of record is 
insufficient to decide whether there is an additional 
disability because of the recurrent infections and 
dislocations, resulting in a revision of the left total hip 
replacement. 

Also, on the application to reopen the claim of service 
connection for left hip degenerative joint disease, the 
record shows that the Veteran is receiving disability 
benefits from the Social Security Administration, and the 
records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination 
by an appropriate specialist to 
determine whether the Veteran has an 
additional left hip disability due to 
recurrent infections and dislocations 
with a revision of the left total hip 
replacement.  

The examiner is asked to describe 
residuals of weakness, pain, and 
limitation of motion to include 
limitation of flexion or ankylosis, and 
whether or not the Veteran requires the 
use of crutches.  The claims folder must 
be made available for review by the 
examiner.

2. Obtain records from the Social 
Security Administration. 

3. Following completion of the above, 
adjudicate the claims.  If any benefit 
sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

